                     Case 6:21-cr-00011-RCJ               Document 1          Filed 12/28/20         Page 1 of 7
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      District
                                                __________     of Oregon
                                                           District of __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                                                                    )                  6:20-MJ-295-MK
                                                                    )
              THOMAS ROBERT MURPHY                                  )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  December 26, 2020              in the county of                  Lane        in the
                       District of           Oregon             , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 875(C)                             Threats over Interstate Communications




         This criminal complaint is based on these facts:
Please see the affidavit of FBI, Special Agent Jacob McPhie which is attached hereto and incorporated herein by this
reference.




         ✔ Continued on the attached sheet.
         u

                                                                             /s/Jacob McPhie, Per Rule 4.1

                                                                                               Complainant’s signature

                                                                                       Jacob McPhie, FBI Special Agent
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
              2:55pm
WHOHSKRQHDWBBBBBBBBDPSP

Date:     December 28, 2020
                                                                                                  Judge’s signature

City and state:                         Eugene, Oregon                           Mustafa T. Kasubhai, U.S. Magistrate Judge
                                                                                                Printed name and title
            Case 6:21-cr-00011-RCJ        Document 1       Filed 12/28/20     Page 2 of 7




DISTRICT OF OREGON, ss:                AFFIDAVIT OF JACOB A. MCPHIE

              Affidavit in Support of a Criminal Complaint and Arrest Warrant


       I, Jacob A. McPhie, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent with the Federal Bureau of Investigation and have been

since July, 2018. My current assignment involves investigating violent crimes. My training

and experience include investigating federal criminal violations related to violent crime matters

and threats of violence, among other federal violations. I have gained experience through work

relating to conducting these types of investigations. I have had the opportunity to observe and

review numerous examples of threatening and harassing communication as defined in 18 U.S.C.

§ 875(c) in all forms of media, including computer media. Moreover, I am a federal law

enforcement officer who is engaged in enforcing criminal laws, and I am authorized by law to

request a search warrant.

       2.       This affidavit is submitted in support for a criminal complaint and arrest warrant

for Thomas Robert Murphy (hereinafter, “Murphy”) for violations of 18 U.S.C. § 875(c)

(Threats over interstate communications)

       3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,




 Page 1 – Affidavit of Jacob A. McPhie                            USAO Version Rev. June 2017
            Case 6:21-cr-00011-RCJ       Document 1         Filed 12/28/20   Page 3 of 7




communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                         Applicable Law

       4.       18 U.S.C. § 875(c) provides that whoever transmits in interstate commerce any

communication containing any threat to injure the person of another shall be fined pursuant to

Title 18 or imprisoned not more than five years, or both.

                                 Statement of Probable Cause

       5.       In November 2019, Murphy was federally charged in the District of Oregon with

Threats against the President of the United States, in violation of 18 U.S.C. § 875(c), and an

Interstate Threat, in violation of 18 U.S.C. § 875(c), under case number 6:19-cr-00530-AA.

Victim 1 was the assigned Assistant United States Attorney (AUSA) in the Eugene Branch

Office for the District of Oregon for this case. Although initially arrested and detained, Murphy

was later released from custody while the case was pending, pursuant to judicially-ordered

pretrial release conditions. One such condition was the installation of monitoring software on

Murphy’s digital devices by Pretrial Services. The government ultimately agreed to dismiss the

charges against Murphy, and the monitoring software was subsequently removed from Murphy’s

digital devices.

       6.       However, in June 2020 (post-dismissal) Murphy sent Victim 1 and others

harassing e-mails with general threats. These e-mails were sent from the e-mail address “tHEno

tePa <thenotepadalien@gmail.com>” and ended with the signature block:

Thomas Murphy
920 L St.
Springfield, OR 97477
541-505-7695
thenotepadalien@gmail.com

 Page 2 – Affidavit of Jacob A. McPhie                            USAO Version Rev. June 2017
              Case 6:21-cr-00011-RCJ          Document 1         Filed 12/28/20       Page 4 of 7




These e-mails contained general threats, such as: “Do you fools really think your safe at night

after I've told everybody about you all, where you live, have all your documents and opened up

numerous websites dedicated to raping your rape faces off!”, and “You'll pay a lot of cash right

now or go away forever, or I'll wreck your lives and faces and mouth off today, and smash your

childrens' heads into the prison concrete and steel.” In one of the June 2020 e-mails, Murphy

also referenced a civil complaint he filed in the District of Oregon under case number 20-30104.

The complaint was signed as “Thomas Robert Murphy, Satan Lucifer the Devil, 920 L. St.

Springfield Oregon 97477”. The complaint states, “The plaintiff makes this here affidavit to the

court: GET THE FUCK OUT OF MY LIFE OR I'LL WALK OVER TO YOUR HOUSE OR UP

INTO YOUR COURT AND FUCKING KILL YOU. LEGALLY. and I'll waste your family,

guaranteed.” The complaint referenced the aforementioned monitoring software, stating that it

had not been removed from his computer.

         7.       On December 26, 20201, Victim 1 received an email containing specific threats of

injury from Murphy. The email was sent from “lucifersevarian.acom@gmail.com” and

identified “Thomas Murphy” as the sender. The e-mail contained the following:

        “From: Thomas Murphy <luciferseverian.acom@gmail.com>
         Sent: Tuesday, December 29, 2020 9:00 AM
         To: Huynh, Joseph (USAOR) <jhuynh@usa.doj.gov>; Huynh, Joseph (USAOR)
         <jhuynh@usa.doj.gov>
         Subject: Case No. 6:18-cr-00033-TC/6:19-cr-00530-AA

               Hello, [Victim 1]. Just to remind you, now that you are back in town - yes,

         you tried to send me to the grinder. That is the primary reason you will never see

         your children again, and that is how they died. Also, may I remind you, that as



1
  Although the e-mail was received by Victim 1 on December 26, 2020, the e-mail contained an apparently
erroneous time stamp of December 29, 2020.
    Page 3 – Affidavit of Jacob A. McPhie                                USAO Version Rev. June 2017
              Case 6:21-cr-00011-RCJ           Document 1          Filed 12/28/20        Page 5 of 7




         that AUSA for Eugene Oregon, there are easy laws to follow. And you must live

         your life pertaining to the laws just like anyone else. The main issue today is that

         the Internet Monitoring Software that was installed on my computer pertaining to

         a pretrial release, was never removed. I've told you about this before. It is not

         acceptable. You, [Victim 2], [Victim 3], [Victim 4], [Victim 5], [Victim 6], and

         [Victim7] are the ones who need to solve this problem. I've already spoken

         politely to you all about it. I understand your refusal - so I'm going to saw your

         faces off and rape you to death in front of these police.”

Victims 2-7 were identified by their first name in the e-mail, and correspond with judges,

attorneys, and pretrial service officers associated with Murphy’s prior criminal case (6:19-cr-

00530-AA).

         8.       The email luciferseverian.acom@gmail.com is similar to a signatory title that

Murphy consistently used in his messages. An e-mail sent by Murphy in June 2020 to Victim 1

and others references a link leading to an audio/video recording that Murphy had of the e-mail

recipients. The webpage domain name leading to the recording contained the URL

“luciferseverian.com”2.

         9.       On December 26, 2020, FBI sent an Emergency Disclosure Request to Google for

subscriber information associated with Luciferseverian.acom@gmail.com. The IP Address used

to log into the Google account was 76.115.176.78, an IP Address which resolves to a Comcast

Communications account. An Emergency Disclosure Request to Comcast showed that the

subscriber for the corresponding Interest Service Provider account is “Mary Murphy” and the



2
  Affiant did not follow the link due to the concern of computer intrusion or monitoring common in links sent with
extortion/threatening communications.
    Page 4 – Affidavit of Jacob A. McPhie                                  USAO Version Rev. June 2017
          Case 6:21-cr-00011-RCJ         Document 1       Filed 12/28/20      Page 6 of 7




address of 920 L St., Springfield, OR 97477. Mary Murphy is the name of Murphy’s mother,

who also resides at the same address identified as Murphy’s address in prior e-mails (920 L St.,

Springfield, OR 97477). The phone number listed for account recovery is +1-541-505-7695,

which is the same phone number Murphy used in his signature block on prior emails in June

2020.

                                            Conclusion

        10.    Based on the foregoing information, I have probable cause to believe that Thomas

Robert Murphy violated 18 U.S.C. §875(c). I therefore respectfully request that the Court issue

this criminal complaint and arrest warrant for Thomas Robert Murphy.

        11.    This affidavit and the requested arrest warrant were all reviewed by Assistant

United States Attorney (AUSA) Adam Delph prior to being submitted to the Court. AUSA

Delph informed me that in his opinion, the affidavit and applications are legally and factually

sufficient to establish probable cause to support the issuance of the requested complaint and

arrest warrants.

                                       Request for Sealing

        12.    It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrant. I believe that sealing these documents is necessary because the information to be

seized is relevant to an ongoing investigation, and any disclosure of the information at this time

may endanger the life or physical safety of an individual, cause flight from prosecution, cause

destruction of or tampering with evidence, cause intimidation of potential witnesses, or otherwise




 Page 5 – Affidavit of Jacob A. McPhie                            USAO Version Rev. June 2017
         Case 6:21-cr-00011-RCJ          Document 1      Filed 12/28/20     Page 7 of 7




seriously jeopardize an investigation. Premature disclosure of the affidavit, the criminal

complaint, and the arrest warrant may adversely affect the integrity of the investigation.

                                                      /s/ Jacob McPhie, Per Rule 4.1
                                                     ______________________
                                                     JACOB A. MCPHIE
                                                     Special Agent, FBI


                                                                                          2:55pm
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____
               December 28, 2020
a.m. /p.m. on ________________.


                                                     ________________________________
                                                     HONORABLE MUSTAFA T. KASUBHAI
                                                     United States Magistrate Judge




 Page 6 – Affidavit of Jacob A. McPhie                           USAO Version Rev. June 2017
